DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Beymer et al (Pub. No.:  US 2018/0108125) in view of Kocis et al (Pub. No:  US 2010/0057490)
Regarding claims 1-3, 12-30, Beymer et al disclose a method comprising:
receiving an echocardiographic video of a heart associated with a patient, the echocardiographic video comprising a plurality of video frames [see 0030, figs 2B, 7A-D];
analyzing one or more regions of the heart using a trained model to generate a patient analysis [see 0030]; and
	Beymer et al don’t disclose generating a mortality risk score based on the patient analysis.
Nonetheless, Kocis et al disclose generating a mortality risk score based on the patient analysis [see 0010-0011, 0035-0039].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beymer et al and Kocis et al by generating a mortality risk score based on the patient analysis; this predictive information may improve the outcome of critically ill patients in ICU.

Regarding claim 4, Beymer et al disclose a plurality of trained neural networks, each trained neural network included in the plurality of trained neural networks being associated with a predetermined echocardiographic view of the heart selected from among a plurality of echocardiographic views [see 0030, figs 2B, 7A-D].

Regarding claim 5, Beymer et al disclose wherein the plurality of echocardiographic views comprises at least two of an apical two-chamber view, an apical three-chamber view, an apical four-chamber view, an apical four-chamber focused to right ventricle view, an apical five chamber view, a parasternal long axis view, a parasternal long descending aorta view, a parasternal long mitral valve view, a parasternal long pulmonic valve view, a parasternal long right ventricle inflow view, a parasternal long zoom aortic valve view, a parasternal short aortic valve view, a parasternal short pulmonic valve and pulmonary artery view, a parasternal short tricuspid valve view, a short axis apex view, a short axis base view, a short axis mid papillary view, a subcostal four-chamber view, a subcostal hepatic vein view, a subcostal inter-atrial septum view, a subcostal inferior vena cava view, a subcostal right ventricle view, a suprasternal notch view, a short axis mid papillary view, a short axis apex view, an apical three- chamber zoom view, an apical two-chamber zoom view, or a short axis base view [see figs 2B].

Regarding claim 6, Beymer et al disclose wherein the trained model further comprises a trained submodel, and wherein the method further comprises:
providing the echocardiographic video to a first trained neural network included in the plurality of trained neural networks;
receiving a second echocardiographic video of the heart associated with the patient;
providing the second echocardiographic video to a second trained neural network included in the plurality of trained neural networks
Beymer et al don’t disclose receiving a first video risk score from the first trained neural network; receiving a second video risk score from the second trained neural network, wherein generating the mortality risk score comprises:
providing the first video risk score and the second video risk score to the trained submodel; and receiving the mortality risk score from the trained submodel.
Nonetheless, Kocis et al disclose receiving a first video risk score from the first trained neural network; receiving a second video risk score from the second trained neural network, wherein generating the mortality risk score comprises:
providing the first video risk score and the second video risk score to the trained submodel and receiving the mortality risk score from the trained submodel [see 0010-0011, 0035-0039].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beymer et al and Kocis et al by receiving a first video risk score from the first trained neural network; receiving a second video risk score from the second trained neural network, wherein generating the mortality risk score comprises: providing the first video risk score and the second video risk score to the trained submodel; and receiving the mortality risk score from the trained submodel; this predictive information may improve the outcome of critically ill patients in ICU.

Regarding claim 7, Beymer et al disclose wherein the trained submodel comprises a trained classifier [see 0030].

Regarding claims 9-10, Beymer et al don’t disclose wherein generating the mortality risk score further comprises:
providing electronic health record information associated with the patient to the trained submodel and wherein the electronic health record information comprises values of a number of parameters including age, tricuspid regurgitation maximum velocity, heart rate, low density lipoprotein, left ventricular ejection fraction, diastolic pressure, pulmonary artery acceleration time, systolic pressure, pulmonary artery acceleration slope, and diastolic function, the values being associated with the patient.
Nonetheless, Kocis et al disclose the mortality risk score further comprises:
providing electronic health record information associated with the patient to the trained submodel [see 0081, 0010-0011, 0035-0039] and age [see 0043, 0075].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beymer et al and Kocis et al by providing electronic health record information associated with the patient to the trained submodel, to classify patients who later survived or died based on the initial four hours of data after PICU admission.

Regarding claim 11, Beymer et al disclose wherein the electronic health record information comprises values of a number of parameters including demographic parameters, vitals parameters, laboratory measurement parameters, echocardiogram-based parameters [see 0030], and diagnosis parameters.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beymer et al (Pub. No.:  US 2018/0108125) in view of Kocis et al (Pub. No:  US 2010/0057490) as applied to claim 1 above and further in view of Dong et al (Pub. No.:  US 2018/0005130).
Regarding claims 8, Beymer et al and Kocis et al wherein the trained classifier is an XGboost classifier.
Nonetheless, Dong et al disclose wherein the trained classifier is an XGboost classifier [see 0037].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beymer et al and Kocis et al and Dong et al by using an XGboost classifier; to generate predictions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793